Citation Nr: 1648173	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2013 rating decisions issued by the RO. The Board remanded the appeal in May 2016 for further development of the record.

The Veteran testified at a Board video-conference hearing in August 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the August 2016 hearing, the Veteran's representative indicated that the Veteran was in receipt of Social Security Administration (SSA) benefits. As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. 

A remand is necessary in order to obtain the Veteran's SSA records and to provide the Veteran with a VA medical examination to determine the nature and etiology of his current psychiatric conditions.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of all records referable to the Veteran's SSA benefits (including any SSA determination on a claim for disability benefits and all medical records underlying such determination). All records received by the RO must be added to the claims file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. Specifically request from the National Personnel Records Center and any other appropriate government records center a copy of the Veteran's COMPLETE personnel file, to include but not limited to records of assignments, counseling statements, promotions, schooling, awards, letters of commendation, disciplinary actions and any courts-martial orders. THE RO IS ADVISED THAT THIS DIRECTIVE IS NOT LIMITED TO THE DEPARTMENT OF THE ARMY FORM 20 (Record of Assignments) now currently in the VBMS file. 

3. Specifically request from the National Personnel Records Center and any other appropriate government records copies of any after-action reports, unit histories and any other government records towards substantiating the Veteran's account that while assigned to COMPANY B, 2ND BATTALION, 17TH INFANTRY REGIMENT, 1st BRIGADE, 7th INFANTRY DIVISION, his unit trained for and anticipated hostile action by North Korean forces due to the January 1968 seizure of the USS Pueblo. 

4. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether there is a current diagnosis of an acquired psychiatric disorder and whether any diagnosed acquired psychiatric disorder onset due to event or incident of the Veteran's period of service.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*March 1995 treatment record that documents the Veteran's complaint of bad nerves. The diagnosis was depression/anxiety. April through September 1995 treatment records document diagnosis of generalized anxiety disorder. VBMS Entry April 25, 1997.

*A September 1997 Report of VA examination reflects a diagnosis of major depressive disorder (MDD), single episode. VBMS Entry March 12, 1998, p. 2-5/5.

*A January 2004 treatment record documents a diagnosis of depression with insomnia. VBMS Entry April 8, 2004, p. 1-2/14.

*A March 2004 treatment record documents a diagnosis of depression NOS (not otherwise specified) with psychotic traits. VBMS Entry April 8, 2004, p. 13-14/14.

*During the August 2016 Board hearing, the Veteran testified that his psychiatric disorder onset due to events of service, specifically his service in Korea from 1967 to 1968. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After completing all indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




